NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-50054

                Plaintiff-Appellee,             D.C. No. 2:18-cr-00019-PSG-2

 v.
                                                MEMORANDUM*
ERVIN GALBERT, AKA Erv Cat, AKA
DC, AKA EC,

                Defendant-Appellant.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                           Submitted August 19, 2019**

Before:      SCHROEDER, PAEZ, and HURWITZ, Circuit Judges.

      Ervin Galbert appeals from the district court’s judgment and challenges his

guilty-plea conviction and 120-month sentence for conspiracy to distribute cocaine

base in the form of crack cocaine, in violation of 21 U.S.C. § 846. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Galbert’s counsel has filed a brief


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
stating that there are no grounds for relief, along with a motion to withdraw as

counsel of record. We have provided Galbert the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Galbert waived his right to appeal his conviction, with the exception of an

appeal based on a claim that his plea was involuntary. He also waived the right to

appeal five specified issues related to his sentence. Our independent review of the

record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable

grounds for relief as to the voluntariness of Galbert’s plea or any sentencing

issues outside the scope of the appeal waiver. We therefore affirm as to those

issues. We dismiss the remainder of the appeal in light of the valid appeal waiver.

See United States v. Watson, 582 F.3d 974, 988 (9th Cir. 2009).

         Counsel’s motion to withdraw is GRANTED.

         AFFIRMED in part; DISMISSED in part.




                                            2                                    19-50054